Citation Nr: 1326492	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  08-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection under 38 U.S.C.A. § 1151 for residuals of right foot surgery.

2.  Entitlement to service connection for an ulcer, to include as secondary to a service-connected plantar callus of the right foot.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right hip.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a July 2010 rating decision of the VA RO in Wichita, Kansas.  The November 2006 rating decision granted service connection for right hip degenerative joint disease, assigning a 10 percent rating, and tinea pedis, assigning a 10 percent evaluation; granted entitlement to individual unemployability (TDIU); established basic eligibility to Dependents' Educational Assistance; continued a 10 percent evaluation for left knee degenerative joint disease; denied service connection for a spine injury and an ulcer; and declined to reopen a claim of entitlement to service connection for residuals of a foot surgery.  In May 2007, the Veteran submitted a notice of disagreement with regard to the increased rating, service connection, and new and material evidence claims.  He subsequently perfected his appeal in January 2008.  The July 2010 rating decision denied the Veteran's claim for entitlement to service connection for PTSD.  He subsequently perfected his appeal in September 2011. 

The Board notes that the Veteran also filed a notice of disagreement on the issue of entitlement to service connection for a right thumb disability, which was denied in a March 2011 rating decision.  A statement of the case was issued in September 2011, however, the Veteran did not submit a substantive appeal on that issue.  Thus, that issue is not before the Board.

In an August 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for a spine injury and an increased initial rating for tinea pedis; reopened his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery; and remanded his claims of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery, service connection for an ulcer, an increased initial rating for the right hip, and an increased rating for the left knee to the Appeals Management Center (AMC) for additional evidentiary development, including providing the Veteran with new VA examinations.  The case was returned to the Board and in December 2011, the Board remanded the claim again for additional evidentiary development, including providing the Veteran with new VA examinations.  For the reasons discussed below, the Board finds that there was substantial compliance with the remand order in regard to the Veteran's increased rating claims and the Board will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery, entitlement to service connection for an ulcer, to include as secondary to a service-connected plantar callus of the right foot, and entitlement to service connection for an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's degenerative joint disease of the right hip has been manifested by pain and extension of the thigh limited to 5 degrees, flexion of the thigh not limited to less than 30 degrees, right hip abduction not lost beyond 10 degrees, and no anklyosis.

2.  During the period on appeal, the Veteran's service-connected degenerative joint disease of the left knee has been manifested by flexion limited to no less than 90 degrees, full extension, and pain. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253(2012).  

2.  The criteria for entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5010-5260 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's increased rating claims.  In regard to the Veteran's claim for an increased rating for degenerative joint disease of the left knee, appropriate notice was provided in a June 2006 letter. The claim was subsequently adjudicated in a November 2006 rating decision.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In regard to the Veteran's claim for a higher initial rating for right hip degenerative joint disease, the Veteran is appealing the initial rating assignment.  In this regard, because the November 2006 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the November 2006 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2012).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's outstanding VA treatment records have been added to the Veteran's virtual VA file, in compliance with the mandates of the December 2011 remand.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examinations for his right hip and left knee in October 2006 and March 2012, in compliance with the December 2011 Board remand.  The examinations are adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history and appropriate diagnostic tests, to include x-rays.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for these conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The March 2012 VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Degenerative joint disease of the right hip

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's claim for service connection for degenerative joint disease of the right hip was granted effective February 28, 2004.  Thus, the period on appeal is from February 28, 2004.  38 C.F.R. § 3.400(o)(2) (2012).

The Veteran's right hip degenerative joint disease is currently rated under Diagnostic Code 5251.  Diagnostic Code 5251 provides that extension of the thigh limited to 5 degrees warrants a 10 percent rating.  10 percent is the maximum rating available under Diagnostic Code 5251.

Analysis

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.  For the reasons that follow, the Board concludes that a higher rating is not warranted.

The Veteran was afforded a VA examination of his joints in October 2006.  The Veteran reported that day-to-day pain was 1-2/10 and flare-ups occurred with walking, and occurred one time a month lasting two days.  He treated flare-ups with heat and aspirin.  He experienced pain, stiffness, a locking sensation and easy fatigability in his right hip.  He did not use braces or assistive devices.  There was no dislocation, subluxation, or inflammatory arthritis.  The Veteran stated that he found it difficult to walk because of his hip problem, but was not employed and did not engage in recreational activities.  On examination, the Veteran walked with an antalgic gait because of pain in his knees and foot.  The Veteran's right hip revealed flexion with the knee extended to be 95 degrees, with normal extension of 125 degrees.  Extension was 20 degrees and adduction was 20 degrees, with normal being 30 and 25 degrees respectively.  Abduction was 30 degrees, with normal being 0-45 degrees.  External rotation was 20 degrees and internal rotation was 15 degrees, with normal external rotation being 0 to 60 degrees and normal external rotation being 0 to 40 degrees.  Each of the motions was painful for the Veteran.  There was no crepitus.  There was no tenderness or swelling about the hip joint.  There was no weakness at the right hip joint initially, but with repetitive motion, strength was decreased by 15 percent, but there was no range of motion change.  The diagnosis was degenerative joint disease of the right hip.

In September 2009, in a VA examination conducted by telephone, which as noted above, was inadequate, the Veteran reported that that his right hip pain was 3 to 4 out of 10 in intensity and it used to be 6 to 7 out of 10 in intensity.  The VA examiner noted that therefore, there was some improvement.   A May 2010 VA treatment record noted that the Veteran's gait was steady and within normal limits.

The Veteran was afforded another VA examination in March 2012.  The VA examiner found the Veteran had right hip osteoarthritis.  The Veteran reported that he had flare-ups of increased pain when the weather changed.  The right hip had flexion of 90 degrees with painful motion beginning at 90 degrees.  The right hip had extension ending at greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The right hip had post-test flexion ending at 90 degrees and post-test extension of 5 or greater.  Post-test, there was no abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, or rotation limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran did not have additional limitation in range of motion of the thigh following repetitive-use testing.  The Veteran had less movement than normal in both hips and pain on movement in the left hip.  The Veteran did not have localized tenderness or pain to palpation for joint/soft tissue of either hip.  The Veteran had right hip flexion, abduction and extension muscle strength of 5/5.  There was no ankylosis of the hip.  The Veteran did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The Veteran had not had hip joint replacement or arthroscopic or other hip surgery.  The Veteran did not use assistive devices.  The VA examiner found the Veteran was unable to perform any physically demanding work secondary to right hip osteoarthritis.  

Based on the evidence of record, the Board finds that a higher rating is not warranted for the Veteran's service-connected degenerative joint disease of the right hip.  As noted above, the Veteran is already receiving the maximum rating available under Diagnostic Code 5251 for extension of the thigh limited to 5 degrees.  Under Diagnostic Code 5252, flexion of the thigh limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 20 degrees warrants a 30 percent rating.  Flexion limited to 10 degrees warrants a 40 percent rating.  However, the evidence does not support a finding that the Veteran's hip had flexion of the thigh limited to 30 degrees or less.  At the October 2006 VA examination, the Veteran's right hip had flexion of 95 degrees.  With repetitive motion, strength was decreased by 15 percent, but there was no range of motion change.  At the March 2012 VA examination, the Veteran had right hip had flexion of 90 degrees with painful motion beginning at 90 degrees.  As the evidence does not demonstrate that the Veteran had right hip flexion limited to 30 degrees or less, a higher rating is not warranted under Diagnostic Code 5252.

The evidence also does not reflect that the Veteran has ankylosis of the hip.  The October 2006 and March 2012 VA examination reports reflect that the Veteran was able to move his hip.  Consequently, a higher rating is not warranted under Diagnostic Code 5250 for ankylosis of the hip.  

Under Diagnostic Code 5253, impairment of the thigh with limitation of abduction of, motion lost beyond 10 degrees, warrants a 20 percent rating.  Limitation of adduction of, cannot cross legs, and limitation of rotation of, cannot toe-out more than 15 degrees of the affected leg would both warrant a 10 percent rating under Diagnostic Code 5253.  As the Veteran's right hip is already rated as 10 percent disabling, a higher rating is not warranted under that criteria.  Further, the evidence does not reflect that the Veteran had limitation of abduction of the hip with motion lost beyond 10 degrees.  At the October 2006 VA examination, the Veteran's right hip had abduction of 30 degrees.  There was no additional limitation of motion with repetitive motion.  At the March 2012 VA examination, right hip abduction was not lost beyond 10 degrees.  Accordingly, the Board finds that a higher rating is not warranted under Diagnostic Code 5253.  

The evidence does not reflect that the Veteran had a flail joint of the hip.  Thus, a higher rating is not warranted under Diagnostic Code 5254.  The evidence does not reflect that the Veteran had malunion of, a fracture of, or impairment of the femur.  Thus, a higher rating is not warranted under Diagnostic Code 5255.  

As noted above, in Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).  The Board has considered whether the Veteran had functional impairment caused by his right hip disability which would warrant a higher rating.  The Veteran described having pain in his hip throughout the rating period on appeal.  The October 2006 VA examiner noted that the Veteran had painful motion.  Following repetitive motion of the right hip, strength was decreased by 15 percent, but there was no range of motion change.  The March 2012 VA examiner noted that the Veteran was able to perform repetitive-use testing with 3 repetitions.  The right hip had post-test flexion ending at 90 degrees and post-test extension of 5 or greater.  Post-test there was no abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, or rotation limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran did not have additional limitation in range of motion of the thigh following repetitive-use testing.  The Veteran reported having flare-ups in his hips, but the evidence does not support a finding that the hips had functional limitation during flare-ups warranting a higher rating.  The Veteran is competent to report symptoms of pain and the Board finds him credible as the statements are consistent with the evidence of record.  However, the Board finds the evidence does not demonstrate that the Veteran had functional impairment of the right hip warranting a higher rating under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In sum, the Board finds that an initial rating in excess of 10 percent for degenerative joint disease of the right hip is not warranted at any point during the period on appeal.

III.  Degenerative Joint Disease of the Left Knee

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for an increased evaluation was received on February 5, 2004.  As such, the rating period on appeal is from February 5, 2003.  38 C.F.R. § 3.400(o)(2) (2012).

The Veteran's service-connected left knee degenerative joint disease is currently rated under Diagnostic Codes 5010-5260 as 10 percent disabling.  

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2012).

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2012).   

Under diagnostic code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected left knee degenerative joint disease.  For the reasons that follow, the Board concludes that a higher rating is not warranted.

The October 2006 VA examination report reflects that the Veteran reported having day-to-day pain in his knees of 4 out of 10, which he treated with physical therapy and Motrin or heat or ice.  He did not feel that any of these modalities helped.  Flare-ups occurred without specific cause causing pain of 7 to 8 out of 10 every day.  With flare-ups, the Veteran reported there was additional limitation of motion and functional impairment.  The Veteran reported that he had used braces and corrective shoes, but the brace worsened the pain so he did not use it.  He felt the knee dislocated and subluxed.  Day to day, the Veteran found it difficult to ambulate, and he was unable to do even light housework.  On examination, he had an antalgic gait because of pain in his knees and right foot.  The left knee had flexion to 145 degrees and extension to 0 degrees.  There was no increased heat or swelling.  There was tenderness about the knees to posterior patellar pressure and there was 1+ crepitation with flexion and extension.  McMurray test caused pain bilaterally but no meniscal click.  Repetitive motion of each knee caused increased pain, but did not change the range of motion.  The diagnosis was degenerative joint disease of the left knee.

A January 2008 VA treatment record noted that the Veteran reported pain in the left knee.  On examination, there were no gross bony abnormalities.  There was no crepitus or effusion.  The knee was positive for tenderness along the medial knee joint line.  Patella compression test was negative.  There was no medial-lateral instability.  McMurray's test was negative.  Anterior and posterior drawer's test were negative.  A January 2008 left knee X-ray indicated degenerative joint disease with mild to moderate medial compartment joint space narrowing.  There was suspicion for anterior joint effusion.

 A February 2008 VA treatment record noted that the knees had no effusions and no deformity.  The left knee had a normal range of motion with some reluctance to full extension but normal flexion noted with no deformity and no laxity or effusion noted.  Gait was within normal limits.  

A January 2010 VA treatment record reflects that the Veteran reported having knee pain that was worst with using stairs and traveling up.  He stated that he had crepitus and "locking" of knee motion.  He reported that he did not like knee braces because it affected the circulation and swelled the knee.  On examination, there were no gross bony abnormalities.  There was mild crepitus with medial-lateral patellar manipulation.  There was no effusion and mild tenderness along the tendon lines.  There was no medial-lateral instability.  McMurray's test was negative.  Sensation was intact.  A January 2010 X-ray showed normal appearance of bony structures.  Joint spaces were preserved.  Articular margins were well maintained and soft tissues were normal.  The assessment was chronic bilateral knee pain.  A May 2010 VA treatment record noted that the Veteran's gait was steady and within normal limits.

The September 2010 VA examination report, which was conducted by telephone, reflects that the Veteran reported he had left knee pain of 3 to 4/10 and with weather change it was 5 to 6/10.  When the Veteran walked, he had pain and swelling in his left knee and it was difficult to extend it.  He said that he had a knee brace, which he stated made the knee worse.  

The Veteran's left knee was evaluated at the VA examination in March 2012.  The left knee had flexion to 120 degrees with no objective evidence of painful motion.  The left knee had extension ending at 0 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Left knee post-test range of motion had flexion ending at 120 degrees and extension ending at 0 degrees.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran did have functional loss of the knee and lower leg.  He had less movement than normal in both knees.  The Veteran had tenderness or pain to palpation for the joint line or soft tissues of both knees.  Muscle strength on left knee flexion and extension was 5/5.  Anterior, posterior, and medial-lateral instability tests were normal in the left knee.  There was no evidence of a history of recurrent patellar subluxation/dislocation.  The Veteran did not have shin splints, or a history of a meniscectomy.  The Veteran had a left arthroscopy in 2002.  The Veteran did not have any residual signs or symptoms due to the arthroscopic knee surgery.  The Veteran did not have any scars related to the condition.  The Veteran did not use an assistive device.  X-rays were not taken.  The Veteran found the Veteran's knee had an impact on his ability to work in that he was unable to  perform physically demanding work secondary to left knee osteoarthritis.   
	
As noted above, the Veteran's left knee is rated under Diagnostic Codes 5010-5260.  Flexion limited to 30 degrees warrants the next higher rating of 20 percent.  The evidence of record is against a finding that the Veteran is entitled to a higher rating under Diagnostic Code 5260 for limited flexion of the left knee.  The October 2006 VA examination report reflects that the Veteran's left knee had flexion to 145 degrees.  Repetitive motion of the knee caused increased pain, but did not change the range of motion.  The February 2008 VA treatment record noted that the left knee had a normal range of motion.  The March 2012 VA examination report indicated the Veteran had left knee flexion of 120 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Left knee post-test range of motion had flexion ending at 120 degrees.  The Veteran did not have an additional limitation in the range of motion of the knee and lower leg following repetitive use testing.  Based on these findings, the Veteran did not have flexion of the left knee limited to 30 degrees or less and is not entitled to a higher rating under Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 15 degrees warrants a 20 percent rating.  The evidence of record does not reflect that the Veteran had extension limited to 15 degrees.  The October 2006 VA examination report reflects that the Veteran's left knee had extension to 0 degrees.  Repetitive motion of each knee caused increased pain, but did not change the range of motion.  The February 2008 VA treatment record noted that the left knee had a normal range of motion with some reluctance to full extension.  The September 2010 VA examination report, which was conducted by telephone, reflects that the Veteran stated that it was difficult to extend his left knee.  At the March 2012 VA examination, the left knee had extension ending at 0 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Left knee post-test range of motion indicated extension ending at 0 degrees.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  Based on the evidence of record, the Veteran had normal extension of 0 degrees throughout the period on appeal, including after repetitive use.  Thus, the Board finds that a higher rating is not warranted under Diagnostic Code 5261.

The Board has considered whether the Veteran is entitled to a higher rating for his left knee disability due to functional impairment.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).  The Veteran reported pain in his left knee throughout the period on appeal.  The Veteran is competent to report symptoms such as pain and the Board finds him credible in this regard, as his statements are consistent with the evidence of record.  However, the Board finds the evidence does not support a higher rating for functional impairment of the knee under DeLuca.  The October 2006 VA examination report reflects that repetitive motion of each knee caused increased pain, but did not change the range of motion.  The March 2012 VA examination report indicated the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  Although the VA examiner noted that the Veteran had functional loss of the knee and lower leg in the form of less movement than normal, the Veteran is already receiving a 10 percent rating for pain on motion.  Based on the evidence of record, the  Board finds that the left knee disability did not have functional impairment warranting a higher rating.  

As noted above, the Veteran's left knee may be separately rated for subluxation or lateral instability.  Slight recurrent subluxation or lateral instability warrants a 10 percent rating under Diagnostic Code 5257.  The Board finds that the evidence does not demonstrate that the Veteran's left knee had recurrent subluxation.  At the October 2006 VA examination, the Veteran reported that he had used braces and corrective shoes, but the brace worsened the pain so he did not use it.  He stated that he felt the knee dislocated and subluxed.  The January 2008 VA treatment record reflects that on examination, there was no medial-lateral instability.  Anterior and posterior drawer's tests were negative.  The February 2008 VA treatment record stated that no laxity of the left knee was noted.  The January 2010 VA treatment record noted that there was no medial-lateral instability.  56The March 2012 VA examination report reflects that anterior, posterior, and medial-lateral instability tests were normal in the left knee.  There was no evidence of a history of recurrent patellar subluxation/dislocation.  The Veteran is competent to report symptoms capable of lay observation, such as giving way and instability of the knee.  Although the Veteran reported that he felt his knee dislocated and subluxed at the October 2006 VA examination, the objective evidence of record does not reflect that the Veteran had instability of the left knee.  As the Veteran's statements are inconsistent with the other evidence of record, the Board finds the statement regarding the instability of the left knee to be less than credible and therefore less probative than the other evidence of record indicating the Veteran's left knee was stable.  Thus, the Board finds that the evidence is against a finding that the Veteran is entitled to a separate rating for instability of the left knee.

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code.  The Veteran's knee has a range of motion and no clinical evidence of atrophy, thus a rating under Diagnostic Code 5256 for ankylosis is not warranted.  The evidence does not reflect the Veteran had dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in the joint . Thus, a higher rating is not warranted under Diagnostic Code 5258.  As the Veteran's knee disability is already rated as 10 percent disabling and the maximum ratings under Diagnostic Codes 5259 and 5263 is 10 percent, those Diagnostic Codes are not applicable.  The evidence does not reflect that there is malunion of the tibia and fibula with moderate knee disability.  Thus, a higher rating is not warranted under Diagnostic Code 5262.  Finally, there is no evidence the Veteran has a scar related to his service-connected left knee degenerative joint disease.  Thus, a separate rating is not warranted for a scar.

In sum, the Board finds that a rating in excess of 10 percent for degenerative joint disease of the left knee is not warranted.

IV.  Other Considerations

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right hip and left knee disabilities.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's right hip and left knee disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the right hip and left knee disabilities are primarily manifested by pain and some limitation of motion.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, a November 2006 rating decision granted entitlement to a TDIU effective March 9, 2004, the date of his claim for TDIU.  At the time of his claims for service connection for a right hip disability and an increased rating for a left knee disability, the Veteran did not assert that he was unemployable due to the disabilities. Thus, the issue of entitlement to a TDIU has not been raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee is denied.


REMAND

In regard to the Veteran's claim for entitlement to service connection for an ulcer, to include as secondary to a service-connected plantar callus of the right foot, the Board finds that there has not been substantial compliance with the mandates of the December 2011 remand.  In the remand, the Board requested a VA examination to determine whether the Veteran had a gastrointestinal disability, and if so, whether it is at least as likely as not that such a disability was caused or aggravated by his military service.  The Veteran was evaluated at a VA examination in March 2012.  The VA examiner found the Veteran's diverticulosis was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In the rationale, the examiner stated that the Veteran had diverticulosis and suffered a ruptured diverticulum in 2008 for which he underwent a hemicolectomy.  Prior to this, he suffered a gunshot wound and had a laprotomy for this as well.  The examiner stated that there was no evidence to support that his current complaints which started 2 years ago were secondary to service-connected conditions, treatment of those conditions, or military service.  The Board finds that the rationale is inadequate.  As noted by the Veteran's representative in the Informal Hearing Presentation, the VA examiner did not explain why there was no evidence to support a finding that the Veteran's complaints were secondary to service-connected conditions or military service.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA opinion is inadequate, the claim must be remanded for a new opinion.

In regard to the Veteran's claim for benefits under 38 U.S.C.A. § 1151, the Board finds that further development is necessary prior to adjudication of the claim.  An opinion was obtained in March 2012, as requested in the December 2011 remand.  The VA examiner found that the Veteran had nerve entrapment secondary to his right foot surgery in 1997.  However, the VA examiner found that it was not at least as likely as not that it was the result of the Veteran's willful misconduct or secondary to carelessness, negligence, lack of proper skill, error in judgment, or any other fault of the VA.  The VA examiner stated that he would consider nerve entrapment a surgical complication of the surgery and a risk that one takes when one undergoes such a procedure.  To make patients aware of such risks, they are mentioned during the consent process prior to the procedure.  

In adjudicating cases concerning section 1151, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.

The Veteran's July 1997 right foot operation report has been associated with the claims file and notes that "[i]ndications, contraindications, risks, and benefits were described to the patient in both verbal and written fashion.  Patient freely consented to the procedure."  However, no signed consent forms are currently of record.  It is not clear from the record whether the Veteran was informed that nerve entrapment was a risk of the procedure.  Accordingly, to comply with VA's duty to assist, a remand is required for an attempt to obtain all available evidence pertaining to the consent issue.  On remand, an attempt should be made to obtain a copy of all signed consent forms from the relevant time period of the foot surgery in July 1997.  

The Board notes that in January 2010, the Veteran filed, in pertinent part, a claim of entitlement to service connection for PTSD.  Even though the Veteran specified that he sought service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board find that the Veteran's claim for entitlement to service connection for an acquired psychiatric disability must be remanded for a VA examination.  The Veteran's VA treatment records reflect that he has Axis I diagnoses of PTSD and depression.  See e.g. December 2010 VA treatment record.  The Veteran has also been diagnosed with bipolar disorder.  See February 2011 VA treatment record.  In an August 1976 report of medical history at the time of his discharge from service, the Veteran noted having had depression or excessive worry and nervous trouble of any sort.  As the Veteran has been diagnosed with current psychiatric disabilities and he noted that he had depression and nervous trouble in service, the Board finds that VA must provide an examination to determine whether he has an acquired psychiatric disability that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all signed consent forms from the Veteran's foot surgery at the VA Medical Center in Leavenworth, Kansas, in July 1997, and any other relevant records.  If any records are not available, the claims file must indicate this fact.   

2.  Then, provide the claims file to the examiner who conducted the March 2012 VA examination, or if unavailable, another clinician with appropriate expertise, to state whether it is at least as likely as not that the Veteran's diverticulosis was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service or any service-connected disability or treatment thereof, to include use of anti-inflammatory medication.  The examiner should provide a complete rationale for any opinion provided.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the clinician determines that an opinion cannot be provided without another VA examination, such should be accomplished.

3.  Then, schedule the Veteran for a VA examination to determine the following:

(a)  Identify all current acquired psychiatric disorders, to include PTSD, depression and bipolar disorder.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran has an acquired psychiatric disability, to include depression and bipolar disorder, that is related to service.  The VA examiner should address the August 1976 report of medical history.

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran has PTSD that is related to a verified in-service stressor, to include racial tension in service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery, entitlement to service connection for a gastrointestinal disability, to include an ulcer, to include as secondary to a service-connected plantar callus of the right foot, and entitlement to an acquired psychiatric disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


